                                        Case 3:19-cv-05941-WHA Document 83 Filed 10/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SAN FRANCISCO BAYKEEPER, SAVE
                                       THE BAY, COMMITTEE FOR GREEN
                                  11   FOOTHILLS, CITIZENS’ COMMITTEE TO                    No. C 19-05941 WHA
                                       COMPLETE THE REFUGE, and STATE OF
                                  12   CALIFORNIA, ATTORNEY GENERAL,                        Consolidated with:
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                           No. C 19-05943 WHA

                                  14         v.
                                  15   U. S. ENVIRONMENTAL PROTECTION                       JUDGMENT
                                       AGENCY AND ITS ADMINISTRATOR,
                                  16
                                                    Defendants.
                                  17   ____________________________________
                                  18   REDWOOD CITY PLANT SITE, LLC,
                                  19
                                                     Intervenor-Defendant.
                                  20

                                  21

                                  22        For the reasons set forth in the accompanying order, JUDGMENT IS HEREBY ENTERED in

                                  23   favor of plaintiffs San Francisco Baykeeper, Save the Bay, Committee for Green Foothills,

                                  24   Citizens’ Committee to Complete the Refuge, and the State of California, by and through

                                  25   Attorney General Xavier Becerra, and against defendant the United States Environmental

                                  26   Protection Agency and its Administrator and Intervenor-Defendant Redwood City Plant Site,

                                  27   LLC. The March 2019 jurisdictional determination is VACATED AND SET ASIDE. The matter is

                                  28
                                        Case 3:19-cv-05941-WHA Document 83 Filed 10/05/20 Page 2 of 2




                                   1   REMANDED to the agency to consider the question anew and to do so in conformity with the

                                   2   accompanying order. The Clerk shall please close the file.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: October 5, 2020.

                                   7

                                   8
                                                                                            WILLIAM ALSUP
                                   9                                                        UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
